17 Mich. App. 409 (1969)
169 N.W.2d 509
PEOPLE
v.
BEARD
Docket No. 6,054.
Michigan Court of Appeals.
Decided May 27, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Dennis C. Karas, Assistant Prosecuting Attorney, for the people.
*410 William Hayes, for defendant.
BEFORE: LESINSKI, C.J., and QUINN and DANHOF, JJ.
PER CURIAM:
Defendant pleaded guilty to the charge of robbery armed, CLS 1961, § 750.529 (Stat Ann 1969 Cum Supp § 28.797), and was sentenced to 25 to 35 years in prison.
Defendant raises one issue on this appeal. He contends that the trial judge did not conform to the requirements of CL 1948, § 769.8 (Stat Ann 1954 Rev § 28.1080), at the time of passing sentence in that he did not make the county probation department report available to the defendant or his counsel.
CL 1948, § 769.8, supra, places no affirmative duty on the trial judge to furnish the defendant with a copy of the probation report. It is not error for the court to impose final sentence without giving defendant and his counsel opportunity to review the report and present witnesses to show errors in it. People v. Camak (1967), 5 Mich. App. 655.
In addition, review of the sentencing transcript reveals that at no time during the proceeding did defendant or his counsel request an opportunity to see the probation report. The record further indicates that defendant and his counsel were given ample opportunity to say anything which could be considered in defendant's favor before sentence was passed.
Affirmed.